DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed 10/12/2021 and the Remarks, and Amendments filed 09/30/2021.
Claims 1, 3, 8, 10, 15, and 17 are amended.
Claims 6 and 13 have been canceled.
Claims 1-5, 7-12, 14-20 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021, has been entered.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 1, 8, and 15 each recite limitations directed towards the following: “…identifying, by one or more processors, social contacts of the registered user in the social IoT platform based … the social contacts of the registered user in the social IoT platform”. However, this limitation is confusing as it is circular in nature; i.e. it is not clear what is meant by identifying social contacts of the user based on the social contacts of the user. Because of this ambiguity, the claims are held to be indefinite.
Dependent claims 2-5, 7, 9-12, 14, and 16-20 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1 (exemplary of the features of claims 8 and 15): 
“analyzing interactions and conversations from the social IoT feed in the social IoT platform;
recognizing, …, a collaborative need for a plurality of registered users based on the analysis of the social IoT feed including interactions among the plurality of registered users about a product, wherein recognizing the collaborative need includes identifying two or more IoT devices in the social IoT platform that are associated with the product, based on a marketing input from a vendor; and 
recommending, …, a collaborative marketing plan based on the collaborative need for the plurality of registered users.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the steps, as drafted, appears to be nothing more than targeted advertising/marketing (i.e. analyzing customers to know their “need” and then targeting a recommendation based on this assessed need)1 and thus falling into Certain Methods of Organizing Human Activity.  Furthermore, the 
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and “link” them to a field of use (i.e. in this case advertising) or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “registering, by one or more processors, a user for a social IoT platform by collecting information to set up a user profile for the user in the social IoT platform; registering, by one or more processors, an IoT device associated with the registered user into the social IoT platform through a user interface available in the social IoT platform; identifying by one or more processors, social contacts of the registered user in the social IoT platform based on a profile of the registered user and communication between the registered user and the social contacts of the registered user in the social IoT platform; detecting, by one or more processors, a plurality of IoT devices, in the social IoT platform, which are associated with the social contacts of the registered user; monitoring, by… tracking social network information among the IoT device associated with the registered user and the plurality of IoT devices associated with the social contacts of the registered user”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “registering” users and devices, regardless of whether they are considered IoT devices, nor is applicant’s invention a technical solution for “identifying”, “detecting”, or “monitoring/tracking” information – note that there is no technical solution recited nor provided regarding how the tracking is intended to be performed which would amount to a technical step. Instead, at this high-level of generality, these steps are seen as pre-solution data- The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts via generically described “one or more processors” and link them to a field of use (i.e. targeted advertising/marketing) or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. by one or more processors) and “link” them to a field of use (i.e. targeted advertising/marketing), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims also recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
wherein monitoring the IoT device … includes tracking the IoT device...” However, tracking is simply another expression for “monitoring” and no technical solution is provided herein. Therefore, this is also seen as generic extra-solution activity and not core to applicant’s invention.
 As another example, dependent claims 3, 10, 17 recite the following: “wherein the social IoT feed includes the interactions and conversations in the social IoT platform..” However, mere descriptions of the data which is “monitored/tracked” provides context to the field of use in which the idea is applied but this description of data is not significantly more than the abstract idea itself. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 8, 9, 10, 12, 15, 16, 17 are rejected under 35 U.S.C. 103 as obvious over Qing Li et al. (U.S. 10,630,677 A1; hereinafter, "Qing”) in view of Appel et al. (U.S. 2017/0169532 A1; hereinafter, "Appel”) further in view of Toner et al. (U.S. 20180100751 A1; hereinafter, "Toner”)

Claims 1, 8, 15: (Currently amended)
Pertaining to claims 1, 8, 15 as exemplified in the limitations of claim 1, Qing teaches the following:
A computer-implemented method comprising: 
registering, by one or more processors, a user for a social IoT platform by collecting
information to set up a user profile for the user in the social IoT platform (Qing, see at least [2:26-65] e.g.: “…the online social network maintains a registry that matches registered user accounts of the online social network to delegation rights for Internet-of-Things devices. In further examples, the Internet-of-Things device is owned by the first member of the online social network…”); 
registering, by one or more processors, an IoT device associated with the registered user into the social IoT platform though a user interface available in the social IoT platform (Qing, see at least Figs. 3 and 7-41 and per at least [12:35-55]: “The graphical user interface of
FIG. 14 further displays to the user a list of devices, including especially Internet-of-Things devices, that the user may manage, for security purposes, through the client-side application in coordination with the cloud-based proxy security service… More specifically, the example of FIG. 14 shows a list of a tablet, a home security or video security interface, a smart thermostat, a smart fridge, and/or a smart television, each of which the user may help manage or manipulate according to the embodiments described herein…”; see also at least [2:26-65] e.g.: “…the online social network maintains a registry that matches registered user accounts of the online social network to delegation rights for Internet-of-Things devices. In further examples, the Internet-of-Things device is owned by the first member of the online social network… the implementation ; 
identifying by one or more processors, social contacts of the registered user in the social IoT platform based on a profile of the registered user and communication between the registered user and the social contacts of the registered user in the social IoT platform (Qing, see at least [2:26-65] e.g.: “…first member is connected as a social contact” to a “second member”; see also at least [12:35]-[14:13] e.g. “…FIG. 17 shows an example graphical user interface with a horizontal sequence of user profile pictures, which further correspond to available user accounts, within a corresponding online social network, to which the user may optionally delegate one or more access rights to the selected device of FIG. 15. In the example of FIG. 17, the user may optionally swipe left to right to pull or drag the list of available contacts, thereby viewing more and more available contacts from which to select as the target for granting of access rights to the selected device.…”); 
detecting, by one or more processors, a plurality of IoT devices, in the social IoT platform, which are associated with the social contacts of the registered user (Qing, see at least [2:26-65] and at least [8:29-56] e.g.: “…the online social network may provide the limited ability to interact with the Internet-of-Things device to the second member [social contact of the registered user] through an application connecting the second member to the online social network…”);
monitoring, by one or more processors, the IoT device associated with the registered user and the plurality of IoT devices associated with the social contacts of the registered user by tracking social network information among the IoT device associated with the registered user and the plurality of IoT devices associated with the social contacts of the registered user; (Qing, see at least [12:35-14:13] e.g.: “…Accordingly, the user may optionally toggle the"+" or plus icon 1602 at the top right of the screen of FIG. 16, thereby enabling the user to select one or more contacts within the corresponding social network, to thereby create one or more access rights to access, or interact with, the selected device [IoT device]… FIG. 17 shows ; 

Although Qing teaches the above limitations, and teaches, e.g. per at least [1:55-65] and [21:30-40], monitoring computer activity, such as Internet-of-things devices (IoT), of various users and Qing per at least Figs. 39-40 and at least [20:42-21:41] teaches e.g.: “Conversations”, Qing may not explicitly teach, in a single embodiment, analysis of such conversations, nor all of the nuances regarding subsequent recognition of collaborative need as recited below. However Qing in view of Appel teaches the following: 
analyzing, by one or more processors, social IoT feed among the IoT device associated with the registered user and the plurality of IoT devices associated with the social contacts of the registered user by analyzing interactions and conversations from the social IoT feed in the social IoT platform (Appel, see at least Fig. 3 #314 - #324 and [0014], [0020]-[0022], [0027], and [0030]-[0032] e.g.: “analysis may be performed” of monitored data as noted e.g. per [0027] this includes “social media” information #314 which per Fig. 1 and at least [0014] includes tweets, blogs, etc… [interactions and conversations]); 
recognizing, by one or more processors, a collaborative need for a plurality of registered users based on the analysis of the social IoT feed including interactions among the plurality of registered users about a product, (and [0030] e.g.: …analysis may be performed, and risk information [collaborative need] associated with the specific region or geographical location as applied to the user and the context (e.g., current context), may be ranked [recognized] and recommended. For instance, the output from analysis may be a ranked list of places to avoid […]; and 
recommending, by one or more processors, a collaborative marketing plan based on the collaborative need for the plurality of registered users (and [0030] e.g.: …analysis may be performed, and risk information associated with the specific region or geographical location as applied to the user and the context (e.g., current context), may be ranked and recommended [recommneding]. For instance, the output from analysis may be a ranked list of places to avoid or to visit, parking lots to avoid or stop, walking path and time to use this path or avoid. Another example of a recommendation may be a list of places to visit or are determined to be safe to visit…).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Appel (directed towards monitoring IoT device data, analyzing such data, and making recommendations to users based on such analysis) which are applicable to a known base device/method of Qing (who is already directed towards an online social network which maintains a registry that matches registered user accounts to delegation rights for Internet-of-Things devices and allows social contacts to access such registered user devices) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Appel to the device/method of Qing because Qing and Appel are analogous art in the same field of endeavor (at least G06Q50/01) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Qing/Appel teach the above features, they may not explicitly teach the below recited nuances. However, regarding these features, Qing/Appel in view of Toner teaches the following:
wherein recognizing the collaborative need includes identifying two or more IoT devices in the social IoT platform that are associated with the product, based on a marketing input from a vendor (Toner, see at least [0022] e.g.: “…the measurement system includes a digital IOT (Internet of Things) gas pressure transducer monitoring, a digital/ultrasonic IOT (Internet of 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Toner which is applicable to a known base device/method of Qing/Appel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Toner to the device/method of Qing/Appel because Toner is reasonably pertinent to the IoT device data of Qing/Appel and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, the Examiner notes: "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claims 2, 9, 16:
Qing/Appel/Toner teaches the limitations upon which these claims depend. Furthermore Qing teaches the following: … wherein monitoring the IoT device associated with the registered user and the plurality of IoT devices associated with the social contacts includes tracking the IoT device associated with the registered user and the plurality of IoT devices associated with the social contacts of the registered user (Qing, see at least Figs. 39-40 and at least [20:42-21:41] e.g. monitoring geolocation [tracking] of IoT device of child to San Francisco).

Claims 3, 10, 17: (currently amended)
Qing/Appel/Toner teaches the limitations upon which these claims depend. Furthermore Qing teaches the following: … wherein the social IoT feed includes the interactions and conversations in the social IoT platform (Qing, see at least Figs. 39-40 and at least [20:42-21:41] e.g.: “Conversations”

    PNG
    media_image1.png
    816
    428
    media_image1.png
    Greyscale
).



Claims 5, 12:
Qing/Appel/Toner teaches the limitations upon which these claims depend. Furthermore Qing in view of Appel teaches the following:
… wherein analyzing the social IoT feed includes analyzing the interactions and conversations using machine learning techniques (Appel, see at least [0003] e.g.: “The method may further include executing a machine learning algorithm to determine a plurality of risks associated with the geographic location to the user based on the user context.”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Appel (directed towards monitoring IoT device data, analyzing such data, e.g. via machine learning algorithm to determine a plurality of risks, etc…) which are applicable to a known base device/method of Qing (who is already directed towards an online social network which maintains a registry that matches registered user accounts to delegation rights for Internet-of-Things devices and allows social contacts to access such registered user devices) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Appel to the device/method of Qing because Qing and Appel are analogous art in the same field of endeavor (at least G06Q50/01) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as obvious over Qing Li in view of Appel in view of Toner further in view of Breazeal et al. (U.S. 2015/0314454 A1; hereinafter, "Breazeal”)

Claims 4, 11, 18:
Although Qing/Appel/Toner teach the limitations upon which these claims depend, they may not explicitly teach the below recited nuances. However, regarding these features, Qing/Appel in view of Breazeal teaches the following:
… wherein analyzing the social IoT feed includes analyzing the interactions and conversations using natural language processing techniques (Breazeal, see at least [0058] .
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Breazeal which is applicable to a known base device/method of Qing/Appel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Breazeal to the device/method of Qing/Appel because Qing/Appel and Breazeal are analogous art in the same field of endeavor (at least analysis of data from IoT devices) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 7, 14, 19, 20 are rejected under 35 U.S.C. 103 as obvious over Qing Li in view of Appel in view of Toner further in view of DeLuca et al. (U.S. 9,553,943 B1; hereinafter, "DeLuca”)

Claims 7, 14, 19:
Although Qing/Appel teach the limitations upon which these claims depend, they may not explicitly teach the below recited nuances. However, regarding these features, Qing/Appel in view of DeLuca teaches the following:
…wherein recommending the collaborative marketing plan includes providing promotion offerings, based on the marketing input from the vendor, for the plurality of registered users (DeLuca, see at least [8:30-40] and [11:1-59] e.g.: “Push notification” [collaborative marketing plan which is a promotion offering based on a marketing input from a vendor]; where location calculation “…can be achieved by using Bluetooth BLE beacons, Wi-Fi triangulation .
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of DeLuca (directed towards monitoring IoT data about a product and pushing a “push notification”, which may be a promotion offer, to users based on such data) which are applicable to a known base device/method of Qing/Appel (who are already directed towards monitoring and analyzing IoT data to make recommendations to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of DeLuca to the device/method of Qing because Qing/Appel and DeLuca are analogous art in the same field of endeavor (at least G06Q50/01) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 20:
Although Qing/Appel/Toner teach the limitations upon which these claims depend, they may not explicitly teach the below recited nuances. However, regarding these features, Qing/Appel in view of DeLuca teaches the following:
The computer system of claim 15, wherein program instructions to recommend the
collaborative marketing plan include program instructions to consider location of the plurality of registered users (DeLuca, see at least [11:1-59] e.g. “push notifications” [collaborative marketing plant] may be sent to user based on user location; e.g. “An
example, notification may be "The (particular brand) Soap is % distance % away." By the time this notification reaches the mobile device, this distance can vary. An example output to the user 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of DeLuca (directed towards monitoring IoT data about a product and pushing a “push notification”, which may be a promotion offer, to users based on such data) which are applicable to a known base device/method of Qing/Appel (who are already directed towards monitoring and analyzing IoT data to make recommendations to users) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of DeLuca to the device/method of Qing because Qing/Appel and DeLuca are analogous art in the same field of endeavor (at least G06Q50/01) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 3, 8, 10, 15, and 17 on 9/30/2021. Applicant's arguments (hereinafter “Remarks”) filed 10/12/2021 in view of his RCE, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 112, 101, and 103 rejections with updated citations to Qing/Appel in view of Toner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The courts have found that matching consumers with a given product or service "has been practiced as long as markets have been in operation." Tuxis Technologies, LLC v. Amazon.com, Inc., No. CV 13-1771-RGA, 2014 WL 4382446, at *5 (D. Del. Sept. 3, 2014); see also OpenTV, Inc. v. Netflix Inc., 76 F.Supp.3d 886, 893 (N.D. Cal. 2014) ("The concept of gathering information about one's intended market and attempting to customize the information then provided is as old as the saying, 'know your audience."')